Citation Nr: 0425556	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  99-11 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than November 9, 
1992, for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 100 percent 
evaluation for schizophrenia, effective March 19, 1993.  The 
veteran appealed the effective date assigned.

In February 2001, the Board granted an earlier effective date 
of November 9, 1992, for the award of service connection for 
schizophrenia, and denied an effective date earlier than 
that.  The veteran filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2003, the Court determined that the Board had failed to 
adequately consider "all . . . applicable provisions of 
law" and to provide an adequate statement of the reasons and 
bases for its decision.  See 38 U.S.C.A. § 7104(a).  
Specifically, the Court found that the Board had failed to 
indicate whether the veteran was entitled to the additional 
notification requirements in light of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), which had been passed during the 
pendency of the veteran's appeal.  See 38 U.S.C.A. § 5103(a).

In September 2003, in conjunction with the Court's February 
2003 order, the Board remanded the claim for additional 
development and adjudicative action.

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  In April 1986, the RO denied service connection for a 
psychiatric disorder.  The veteran did not appeal that 
decision.

2.  In March 1987, the RO denied reopening the claim for 
service connection for a psychiatric disorder.  The veteran 
did not appeal that decision.  

3.  On November 9, 1992, the veteran submitted an application 
to reopen the claim for service connection for a psychiatric 
disorder.  

4.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for a psychiatric disorder between March 1987 and 
November 1992.  


CONCLUSIONS OF LAW

1.  The April 1986 rating decision, which denied service 
connection for a psychiatric disorder, and the March 1987 
determination, which denied reopening the claim for service 
connection for a psychiatric disorder, are final.  
38 U.S.C.A. §§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2003).

2.  The legal criteria for an effective date prior to 
November 9, 1992, for the grant of service connection for 
schizophrenia have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

During the pendency of this appeal, the President signed into 
law the VCAA.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for entitlement to an effective date earlier than 
November 9, 1992, for the grant of service connection for 
schizophrenia by means of the May 1999 statement of the case, 
the February 2001 Board decision, the March 2004 supplemental 
statement of the case, and the April 2004 letter.  In the May 
1999 statement of the case, the RO noted that the veteran's 
claim for service connection for a psychiatric disorder had 
been previously denied in May 1985 and March 1987.  It 
further noted that the statute states that an effective date 
for a reopened claim will be the date of receipt of claim or 
date entitlement arose, whichever is later.  The RO concluded 
that the effective date that was granted was based upon the 
veteran's petition to reopen the claim for service connection 
for schizophrenia, which it stated was filed in March 1993.  

In the February 2001 Board decision, it granted the veteran 
an earlier effective date of November 9, 1992.  The Board 
noted in its decision that the veteran's claim for service 
connection for schizophrenia had been denied in 1985 and that 
an application to reopen the claim had been denied in 1987 
and that those decisions were final.  It concluded that an 
effective date earlier than 1987 was not possible.  In 
granting the effective date of November 9, 1992, the Board 
allowed a VA Form 21-526, Veteran's Application for 
Compensation or Pension, which appeared to be filed as a 
claim for pension, to also be a petition to reopen the claim 
for service connection for schizophrenia.  See 38 C.F.R. 
§ 3.151.  It informed the veteran that an earlier effective 
date was not available and acknowledged the veteran's 
argument that he should be granted an effective date of 1987 
because the Social Security Administration had granted 
disability benefits as of that date.  However, it stated that 
the law stated that the appropriate effective date with a 
claim to reopen is the date of claim or date entitlement 
arose and that even if entitlement arose prior to 1992, the 
later date in this case was the date of the veteran's claim 
in 1992.

In the March 2004 supplemental statement of the case, the RO 
stated that there had been two final decisions regarding the 
veteran's claim for service connection for schizophrenia and 
that an earlier effective date was not possible.  In the 
April 2004 letter, the RO stated that in order to warrant an 
effective date earlier than November 9, 1992, the evidence 
would need to show that an earlier effective date was 
warranted.

Based on the above, the Board finds that the veteran has been 
informed of why an earlier effective date for service 
connection for schizophrenia cannot be granted.  
Specifically, he has been told that the effective date cannot 
precede the two final rating decisions, dated 1985 and 1987, 
and that he did not file an application to reopen the claim 
for service connection for schizophrenia, following the 1987 
rating decision, until November 9, 1992.  

Second, in the same notice as informing the veteran of the 
evidence necessary to substantiate the claim, VA must also 
inform the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the April 2004 letter, 
the RO stated the following:

VA is responsible for getting the 
following evidence:
?	Relevant records from any Federal 
agency.  This may include medical 
records from the military, from VA 
hospitals (including private 
facilities where VA authorized 
treatment), or from the Social 
Security Administration.

On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Relevant records not held by a 
Federal agency. This may include 
records from State or local 
governments, private doctors and 
hospitals, or current or former 
employers.

(Bold in original.)  In the March 2004 supplemental statement 
of the case, the RO provided the veteran with the provisions 
of 38 C.F.R. § 3.159(b)(1), (2), and (3).  Thus, both the 
April 2004 letter and the March 2004 supplemental statement 
of the case informed the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  
Additionally, in the April letter, the RO stated, "If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran first raised his claim for entitlement 
to an earlier effective date following the February 1998 
rating decision, which granted him a 100 percent evaluation 
for the service-connected schizophrenia, effective March 19, 
1993.  From that time until the Board's February 2003 remand, 
the veteran did not allege that there were any additional 
medical records related to treatment for schizophrenia that 
had not been associated with the claims file.  Following a 
January 2004 letter from the RO, wherein it solicited the 
veteran for additional evidence, the veteran submitted 
private medical records.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating the claim.  

Finally, the veteran was provided with an examination in 
connection with his claim for an increased evaluation for 
schizophrenia, and it was following the grant of the 
100 percent evaluation that the veteran then appealed the 
effective date assigned (the effective date assigned for the 
100 percent evaluation is the effective date of the award of 
service connection for schizophrenia).  The veteran was not 
provided with an examination in connection with his notice of 
disagreement as to the effective date assigned for the grant 
of service connection for schizophrenia.  However, the Board 
finds that an examination is not necessary, as an examination 
conducted in 1998 (which was the time the veteran submitted 
his notice of disagreement as to the effective date 
assigned), would not assist the veteran in obtaining an 
effective date earlier than November 9, 1992.  In fact, the 
law prohibits the veteran from obtaining an effective date 
earlier than November 9, 1992, for the grant of service 
connection for schizophrenia.

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to the 
issuance of a VCAA letter.  However, the Court acknowledged 
that VA could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the claimant.  Id.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
First, it would be impossible for the RO to have sent the 
veteran a VCAA notice at the time the veteran submitted his 
notice of disagreement as to the effective date assigned 
since that occurred in 1998-prior to the passage of the 
VCAA.  While the notices provided to the veteran in the March 
2004 supplemental statement of the case and the April 2004 
letter were not provided prior to the AOJ adjudication 
currently on appeal, notices were provided by the AOJ prior 
to the transfer and certification of the veteran's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In both documents, the RO provided the veteran 
with 60 days to submit additional evidence.  The veteran had 
submitted additional evidence following a January 2004 letter 
from the RO; however, he submitted no additional evidence 
following the March 2004 supplemental statement of the case 
and the April 2004 letter.  The Board finds that the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(emphasis added).

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than November 9, 
1992, for the grant of service connection for schizophrenia 
is legally precluded.  The reasons follow.

First, the Board is aware that the veteran's representative 
asserted in his brief before the Court that the April 1986 
rating decision, which had denied service connection for 
schizophrenia, had not become final due to VA's failure to 
comply with two regulations regarding the veteran's VA 
examination that was conducted at that time, which was a 
grave procedural error.  He cites to Hayre v. West, 188 F.3d 
1327, 1333 (Fed. Cir. 1999) for this proposition.  In Hayre, 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) had found that a prior claim had remained open 
because of VA's failure of the duty to assist in attempting 
to obtain service medical records more than one time, which 
it labeled as a grave procedural error.  However, the 
decision in Hayre was overruled as to that finding in Cook v. 
Principi, 318 F. 3d 1334 (Fed. Cir. 2002) (en banc).  There, 
the Federal Circuit determined that Hayre should be overruled 
insofar as that case held that the existence of "grave 
procedural error" rendered a VA decision non-final.  It 
noted that there was nothing in the legislative history of 
the statutes that address finality (or in any other pertinent 
statutes) which indicated that Congress intended to allow 
additional exceptions to the finality of VA decisions based 
upon "grave procedural error."  Thus, to the extent that 
the veteran's representative has asserted that the April 1986 
rating decision remained open as a result of a grave 
procedural error, his argument has no basis in law.

In the April 1986 rating decision, the RO denied service 
connection for schizophrenia.  The veteran was notified of 
that determination that same month, along with his appeal 
rights, and he did not appeal that decision.  The veteran 
submitted an application to reopen his claim in 1987, which 
was denied in a March 3, 1987, determination.  The veteran 
was notified of his appeal rights and did not appeal that 
determination.  Those decisions are final in the absence of 
clear and unmistakable error.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  Thus, the earliest effective date 
possible could not be prior to March 3, 1987.  

The next time the veteran submitted a claim was on November 
9, 1992.  At that time, the RO construed his claim as a claim 
for pension, and denied the claim in a December 1992 
decision.  However, in the February 2001 decision, the Board 
determined that the November 1992 claim was also a claim for 
compensation, see 38 C.F.R. § 3.151, and granted an effective 
date of November 9, 1992, for the award of service connection 
for schizophrenia.  

Here, the Board finds no basis to grant an effective date 
prior to November 9, 1992, for the grant of service 
connection for schizophrenia.  In fact, the Board concludes 
that an effective date prior to November 9, 1992, is legally 
precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) 
(effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later" 
(emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) ("when claim to reopen is successful and the benefit 
sought is awarded upon readjudication, the effective date is 
the date of the claim to reopen"); Sears, 16 Vet. App. at 
248 ("The Court thus holds that the effective-date statute, 
38 U.S.C. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed").  The veteran's application to reopen 
the claim for service connection for schizophrenia was 
granted based upon his November 9, 1992, application to 
reopen the claim for service connection for schizophrenia.  
The Board finds that this is the earliest effective date 
possible based upon the facts in this case and the law and 
regulations.  See id.

The Board has considered whether the veteran filed an 
informal claim for service connection for schizophrenia prior 
to November 9, 1992, and finds nothing in the record to 
support such a finding.  See 38 C.F.R. § 3.155 (2003).  
Additionally, the veteran has alleged that because the Social 
Security Administration has granted him disability benefits 
as of 1987 based upon schizophrenia, VA should grant an 
earlier effective date.  However, the laws of the Social 
Security Administration are not binding and conclusive upon 
VA.  

The Board notes that the application of 38 C.F.R. § 3.157(b) 
would not be warranted in this case, as such regulation 
applies only to a distinct group of claims where service 
connection has already been established.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (where appellant had not 
been granted service connection, mere receipt of medical 
records could not be construed as informal claim).  Prior to 
November 9, 1992, the veteran was not service connected for 
any disability.

Based upon the above reasons, an effective date earlier than 
November 9, 1992, cannot be granted.  The Court has held that 
in a case where the law, as opposed to the facts, is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an effective date earlier than November 9, 
1992, for the grant of service connection for schizophrenia 
is denied.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



